MEMORANDUM**
Carlos Contreras-Arredondo appeals from his conviction and 57-month sentence imposed for being an alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We reject appellant’s contention that 8 U.S.C. § 1326(b)(2) is unconstitutional. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005). To the extent that appellant contends that his plea colloquy was defective for this reason, his contention fails accordingly.
Further, appellant’s contention that the condition of supervised release requiring him to report to a probation officer within 72 hours of reentering the United States violates his Fifth Amendment privilege against self-incrimination is foreclosed by this court’s opinion in United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir.2006).
Finally, we conclude that the district court did not act unreasonably in imposing the sentence. See Rodriguez-Rodriguez, 441 F.3d at 769-71.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.